Oliver, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs and the Assistant Attorney General for the United States, subject to approval of the *675Court, that the basis of value of the involved resilient webbing is the export value of such merchandise under section 402(a) (1) of the Tariff Act of 1980 as amended; that such value of the involved merchandise is the invoiced unit price less 1%, less ocean freight and insurance.
On tbe agreed facts, I find that the proper basis for appraisement of the resilient webbing in question is export value, as defined in section 402(b) of the Tariff Act of 1930, as amended, and hold that such statutory value therefor is the invoice unit price, less 1 per centum, less ocean freight and insurance.
Judgment will be rendered accordingly.